Spofford, J.
The defendant has appealed from the judgment of the District Court in favor of the plaintiff.
There is neither evidence, statement of facts, nor bill of exceptions in the record, and the case was not tried by a jury.
In such cases the rule of practice is imperative. “ The appellant who does not rely, wholly or in part, on a statement of facts, an exception to the Judge’s opinion or special verdict, to sustain his appeal, but on an error of law appearing on the face of the record, shall be allowed to allege such error, if within ten days after the record is brought up he files in the Supreme Court a written paper stating specially such errors as he alleges; otherwise, his appeal shall be rejected.” C. P.897.
It being too late to file an assignment of errors now, and none having been filed, the motion to dismiss must prevail.
Appeal dismissed.